ITEMID: 001-81789
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF MESUT YURTSEVER v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: David Thór Björgvinsson
TEXT: 4. The applicant was born in 1974 and lives in Istanbul.
5. On 6 April 1999 the applicant was arrested and taken into custody by police officers from the anti-terrorism branch of the Istanbul Security Directorate on suspicion of membership of the PKK (the Workers' Party of Kurdistan).
6. On 13 April 1999 the public prosecutor at the Istanbul State Security Court filed a bill of indictment against the applicant and two others, accusing them, inter alia, of membership of an illegal armed organisation and of participating in separatist activities. The public prosecutor sought the death penalty for the applicant pursuant to Article 125 of the Criminal Code.
7. On 25 September 2001 the Istanbul State Security Court convicted the applicant of as charged and sentenced him to death, which sentence was later commuted to life imprisonment. The judgment was ex officio subject to appeal.
8. On 17 January 2002 the Principal Public Prosecutor submitted his written opinion to the 9th Division of the Court of Cassation, in which he had argued that the Court of Cassation should quash the applicant's conviction on account of the severity of the sentence imposed on the applicant. He opined that the applicant should have been sentenced pursuant to Article 168 § 2 of the Criminal Code, which punishes membership of an illegal organisation, instead of Article 125.
9. On 20 April 2002 the Court of Cassation held a hearing, differed with the opinion of the Principal Public Prosecutor, and upheld the judgment of the Istanbul State Security Court. The applicant's representative did not attend this hearing. The decision was pronounced in the absence of the applicant and his representative on 1 May 2002.
10. The relevant domestic law and practice in force at the material time are outlined in the Göç v. Turkey judgment ([GC], no. 36590/97, § 34, ECHR 2002V).
11. On 2 January 2003 Article 316 of the Code of Criminal Procedure Law was amended to provide that the written opinion of the principal public prosecutor at the Court of Cassation be notified to the parties.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
